Title: From James Madison to John Armstrong, 20 July 1804
From: Madison, James
To: Armstrong, John



Sir.
Department of State, July 20th. 1804.
I have requested the Treasury to remit you three thousand dollars according to your request. If convenient to yourself, it would be preferred to pay you the whole outfit before you embark. Should time admit the balance being Six thousand dollars, shall be remitted on your intimating that it will be acceptable, or you may draw upon me for it payable here or at New York. The papers relating to your Mission will be forwarded in a day or two. I am &c.
James Madison.
